Citation Nr: 1451876	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for fatigue, including as due to undiagnosed illness under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1992, to include service in the Persian Gulf from December 1990 to April 1991, and with subsequent reserve duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In March 2013, a Board videoconference hearing was held before the undersigned Veterans Law Judge.

In a February 2014 decision/remand, the Board granted an increased 10 percent evaluation for hypertension and reopened and granted the service connection claim for bilateral pes planus.  Additionally, the Board reopened the claim for service connection for fatigue as due to undiagnosed illness and remanded that claim for further evidentiary development.

That development having been completed, the claim of entitlement to service connection for fatigue, including as due to undiagnosed illness, has returned to the Board.



FINDING OF FACT

The Veteran's current fatigue is not attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to his Persian Gulf service; his sleep disturbances, instead, are manifestations of other known diagnoses, including his service-connected anxiety disorder, not otherwise specified (NOS), and not a separate sleep disorder.


CONCLUSION OF LAW

The criteria for service connection for fatigue, either as a manifestation of a separately diagnosed sleep disorder or as a sign or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness related to service in the Persian Gulf, have not been satisfied.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

VA has met its duty to notify by providing the Veteran with a November 2010 letter that gave notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, the October 2011 Statement of the Case (SOC) included specific notice pertaining to 38 C.F.R. § 3.317, the pertinent regulation regarding service connection for compensation for certain disabilities occurring in Persian Gulf Veterans, and a December 2012 Supplemental SOC (SSOC) included reference to the current amended version of 38 C.F.R. § 3.317.  See 75 Fed. Reg. 61,995-97 (Oct. 7, 2010) (revising the criteria for an undiagnosed illness and medically unexplained chronic multisymptom illnesses).  Following the provision of notice as to the specific criteria for substantiating claims under 38 C.F.R. § 3.317, and after an opportunity for the Veteran to respond, the claim was readjudicated in a subsequent October 2014 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, further notice is not warranted.

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Additionally, the Veteran was provided VA examinations concerning his claim in July 2014 and September 2014.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Taken together, the examination reports are adequate to decide this claim, as the reports are based on an examination of the Veteran and a review of the Veteran's claims file and reported history, describe the current clinical findings made on examination in sufficient detail so that the Board's review is a fully informed one, and adduce opinions with sufficient supporting explanation that enables the Board to make a fully informed decision on this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, VA's duty to assist by obtaining records and providing a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the claim was remanded and has been fully developed, thereby negating any prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II. Analysis

The Veteran asserts that service connection is warranted for a disability manifested by sleep impairment.  Specifically, he maintains that he suffers from chronic fatigue, due to an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness related to his Persian Gulf service.  

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served in the Persian Gulf from December 1990 to April 1991, as reflected in his service personnel records.  Thus, because he had qualifying service in the Southwest Asia Theater of Operations during the Persian Gulf War, he is considered a Persian Gulf Veteran under 38 C.F.R. § 3.317(e).  See 38 C.F.R. § 3.2 (i) (2014) (providing that the Persian Gulf War began on August 2, 1990 and will continue until the date prescribed by Presidential proclamation or law).  VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or (ii) to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders. 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(2)-(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may be established for certain infectious diseases and long-term health effects associated with infectious disease.  38 C.F.R. § 3.317(c), (d).  Presumptive service connection may not be established if there is affirmative evidence the disease was not incurred during a qualifying period of service, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from a qualifying period of service and the onset of the illness, or if there is affirmative evidence that the disease is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(4).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).  However, service connection may still be established if otherwise warranted under VA law.

The evidence shows that the Veteran's sleep disturbances and resultant fatigue have been attributed either to his service-connected anxiety disorder, or to another known disorder, such as sleep apnea or insomnia.  At the June 2014 VA chronic fatigue syndrome examination, the Veteran reported a history since the early 1990's of feeling like he does not get any rest.  He stated that he is so fatigued that he "can't do anything."  He reported a history of sleep apnea, controlled through the use of a continuous positive airway pressure (CPAP) machine, and additionally stated that he worked the overnight shift for years, but recently changed to days.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran did not have chronic fatigue syndrome and that his sleep disturbances and chronic fatigue were not related an unknown diagnosis.  Rather, the examiner stated that the Veteran was diagnosed with insomnia, and that "it is most likely that his fatigue is related to his diagnosis of persistent insomnia."  The examiner's findings are supported by the record, which reflects the insomnia diagnosis and also shows that the Veteran's reports of fatigue and sleeplessness are related to his diagnosed psychological conditions, including his anxiety disorder, NOS, and that they may also be related to his sleep apnea and work schedule.  See, e.g., June 1999 Treatment Record from Dr. H. Friedman (noting that the Veteran "[w]orks the night shift [and u]sually only gets 3-4 hours of sleep a day"); June 2009 Pre-Examination Questionnaire from Dr. A. Jain (reflecting the Veteran's notation of experiencing insomnia); November 2009 Treatment Record from the Indiana Clinic, Dr. A. Jain (reflecting psychological symptoms, including insomnia, and noting that medication helps mitigate sleep impairment); January 2009 Treatment Record from the Indiana Clinic, Dr. A. Jain (noting that insomnia is a symptom of his psychiatric disorder, controlled with medication); December 2012 VA Post-Traumatic Stress Disorder (PTSD) Examination Report (noting the Veteran's report that his sleep impairment and resultant fatigue has previously been related to his work schedule by a therapist in the 1990's; finding that he has sleep impairment related to nightmares; and diagnosing anxiety disorder NOS, which result in persistent symptoms of increased arousal due to psychiatric symptoms such as difficulty falling or staying asleep, hypervigilance, exaggerated startle response); June 2012 VA Sleep Medicine Note (reflecting poor compliance with his sleep apnea treatment, specifically nonuse of his CPAP machine, and noting daytime sleepiness).  

Additionally, at the September 2014 VA psychological evaluation, the VA psychologist, after reviewing the claims file and examining the Veteran, stated that the Veteran's sleep impairment (difficulty falling or staying asleep or restless sleep) is attributable to his service-connected acquired psychiatric disorder (previously diagnosed as anxiety disorder, NOS).  Specifically, the examiner found that Veteran does not have either an undiagnosed sleep disorder or an undiagnosed condition leading to chronic fatigue.  Rather, the Veteran's service-connected mental health disorder results in "chronic sleep impairment" or insomnia.  Additionally, the Veteran has two other diagnosed medical conditions that affect his sleep, namely colitis and sleep apnea.  Given these diagnoses that affect his sleep, the VA examiner opined that "no separate 'undiagnosed' illness is warranted to account for his sleep problems."  Moreover, loss of energy and fatigue are manifestations of his diagnosed psychiatric condition, coupled with his other medical conditions, including diabetes, sleep apnea, testicular hypogonadism, and obesity.  Thus, in the presence of his mental health disorder and "at least four medical disorders that contribute to symptoms of loss of energy and fatigue," a finding that a separate, undiagnosed illness accounts for his complaints of fatigue and loss of energy is unwarranted.

In sum, the competent and probative evidence shows that all of the Veteran's symptoms are attributed to known diagnoses.  Moreover, the Veteran does not have a cluster of overlapping signs and symptoms that are unusual or medically unexplained; rather they have all been accounted for by specific diagnoses or other factors.  The Board accords more weight to the findings of the VA examiners than to the Veteran's lay assertion as to undiagnosed symptomatology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the preponderance of the evidence shows that the Veteran does not have an undiagnosed illness or medically unexplained chronic multisymptom illness.  Therefore, service connection for Gulf War syndrome based on sleep impairment and fatigue is not warranted.  See VAOPGCPREC 8-98; 38 C.F.R. § 3.317.

Service connection for a sleep disorder on a direct basis is also unwarranted.  See 38 C.F.R. § 3.303(d); Shedden, 381 F.3d at 1167.  In this regard, the Board notes that, although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the practice of "pyramiding," which is the evaluation of the same manifestation of a disability under different diagnoses.  See 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, the United States Court of Appeals for Veterans Claims (Court/CAVC) has noted that 38 U.S.C.A. § 1155 implicitly contains the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding.  Esteban, 6 Vet. App. at 261, quoting Brady v. Brown, 4 Vet. App. 203 (1993).  The Veteran is already in receipt of service connection for anxiety disorder, NOS, which has been assigned a 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.  The criteria under DC 9413 contemplate symptoms such as chronic sleep impairment.  Thus, to the extent that the Veteran's anxiety disorder, NOS, has been manifested by insomnia and sleep disturbances as found by the December 2012, June 2014, and September 2014 VA examiners, such symptoms were already taken into consideration in the assignment of a rating for the Veteran's anxiety disorder, NOS.  Thus, awarding service connection (and hence, a separate disability rating) for those sleep disturbances would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  


Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for fatigue, including as due to undiagnosed illness, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for fatigue, including as due to undiagnosed illness, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


